PER CURIAM.
The engine had been sent here for sale under a contract by the terms of which the Import Company undertook fully to insure it against fire and other risks and within six months either to return it in good condition to Germany free of any charge to the Motor Company or to pay for it by a remittance of 15,000 marks.
The only question in the case is whether this contract was modified. The six months would expire December 18, 1912. Petition in bankruptcy was filed and receiver appointed on October 21, 1912. As early as October 30th the Motor Company, through its attorneys here, requested that the engine be delivered forthwith to them in New York, and persisted in such request, hoping that they could sell it here. It was delivered to said attorneys herein December, 1912, and, not being able to sell it, they shipped it back to Germany, and now ask to be paid the expense of such shipment.
We concur with Judge Hand in the conclusion that by demanding and accepting delivery here, without reserving any right to compel the Import Company or its receiver to send it to Germany, delivery according to the terms was waived.
The order is affirmed.